 



Exhibit 10.29
FORM OF
HEARUSA, INC.
STOCK UNIT AWARD AGREEMENT
(Time Vesting)
____________, 20___
2002 Flexible Stock Plan
     THIS AGREEMENT is effective ____________, 20___, between HearUSA, Inc. (the
“Company”) and _____________________ (the “Participant”).
     WHEREAS, the Company has adopted and maintains the HearUSA, Inc. 2002
Flexible Stock Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the directors, officers and employees of the Company
and its Affiliates with an appropriate incentive to encourage them to continue
in the service and employ of the Company or Affiliate and to improve the growth
and profitability of the Company;
     WHEREAS, the Plan permits the grant to Participants in the Plan of
restricted stock units (the “Stock Unit Awards”); and the Company wishes to
grant Stock Unit Awards to the Participant in consideration of his/her
employment with the Company.
     NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties hereto hereby agree as follows:
     1. Grant of Stock Unit Awards. Subject to the terms and conditions
contained herein and in the Plan, the Company hereby grants to the Participant
______ Stock Unit Awards. Each Stock Unit Award represents the obligation of the
Company to transfer one share of common stock (“Common Stock”) of the Company to
the Participant at the time provided in this Agreement, provided such Stock Unit
Award is vested at such time.
     2. Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Company’s
Compensation Committee (the “Committee”), shall govern. All capitalized terms
used herein shall have the meaning given to such terms in the Plan.
     3. Bookkeeping Account. The Company shall record the number of Stock Unit
Awards granted hereunder to a bookkeeping account for the Participant (the
“Stock Unit Account”). The Participant’s Stock Unit Account shall be debited by
the number of Stock Unit Awards, if any, forfeited in accordance with this
Agreement and by the number of shares of Common Stock transferred to the
Participant with respect to such Stock Unit Awards. The Participant’s Stock Unit
Account also shall be adjusted from time to time for stock dividends, stock
splits and other such transactions in accordance with the Plan.

 



--------------------------------------------------------------------------------



 



     4. Terms and Conditions of Stock Unit Awards. The Stock Unit Awards
evidenced hereby are subject to the following terms and conditions:

(a)   Vesting. ______ percent (___%) of the Stock Unit Awards granted to the
Participant hereby shall become vested as of [date], and the remaining ______
percent (___%) of the Stock Unit Awards granted to the Participant hereby shall
become vested as of [date].   (b)   Forfeiture Upon Termination of Service.
Except as otherwise provided in (a) above, upon cessation of the Participant’s
employment with the Company for any reason before [date], the number of shares
of Stock Unit Awards subject to this Agreement that have not become vested shall
be forfeited, except as the Committee may otherwise determine in its sole
discretion.

     5. Distribution of Common Stock. Subject to the provisions below, as soon
as practical after each vesting date, the Company shall transfer shares of
Common Stock to the Participant equal in number to the Stock Unit Awards
credited to the Participant’s Stock Unit Account that have vested and were not
previously transferred to Participant. Such transfer shall be made within
30 days following each vesting date or, if not so practicable, as soon
thereafter as practicable.
     6. Source of Payment. Shares of Common Stock transferable to the
Participant, or upon death to his or her beneficiary, under this Agreement shall
be authorized but unissued shares. The Company shall have no duties to segregate
or set aside any assets to secure the Participant’s right to receive shares of
Common Stock under this Agreement. The Participant shall not have any rights
with respect to transfer of shares of Common Stock under this Agreement other
than the unsecured right to receive shares of Common Stock from the Company.
     7. Units Non-Transferable. Stock Unit Awards awarded hereunder shall not be
transferable by the Participant. Except as may be required by the federal income
tax withholding provisions of the Code or by the tax laws of any State, the
interests of the Participant and his or her beneficiaries under this Agreement
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by the Participant or a beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.
     8. Shareholder Rights. The Participant shall not have any of the rights of
a shareholder of the Company with respect to Stock Unit Awards, such as the
right to vote.
     9. Death Benefits. In the event of the death of the Participant, the
Company shall transfer shares of Common Stock equal in number to the vested
Stock Unit Awards, if any, credited to the Participant’s Stock Unit Account to
the Participant’s legal representative or beneficiaries. Such transfer shall be
made within 30 days following death or, if not so practicable, as soon
thereafter as practicable.

 



--------------------------------------------------------------------------------



 



     The Participant may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated beneficiary. A beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated beneficiary surviving at the death of the Participant, payment of
any death benefit of the Participant shall be made to the surviving spouse of
the Participant, if any, and if no such surviving spouse to the estate of the
Participant.
     10. Integration. This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.
     11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
     12. Amendment. This Agreement may be amended by mutual consent of the
parties hereto by written agreement.
     13. Participant Acknowledgment. By accepting this grant, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Stock Unit Awards granted hereunder shall be final and
conclusive.

            HEARUSA, Inc.
      By:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to Stock Unit Award Agreement

 